Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, *931entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following an incident in which an inmate reported that he had been assaulted by petitioner, who was using a paint scraping tool to remove floor covering at the time, petitioner was charged in a misbehavior report with assault and possessing a weapon. He was found guilty of the former charge but not the latter following a tier III disciplinary hearing. After the determination was affirmed on administrative appeal, petitioner commenced this CPLR article 78 proceeding.
We confirm. The misbehavior report, together with the testimony of its author, the confidential testimony considered by the Hearing Officer in camera and the documentary proof, provide substantial evidence supporting the determination of guilt (see Matter of Turner v Goord, 32 AD3d 1119, 1120 [2006]; Matter of Key v Goord, 19 AD3d 849 [2005]). Notably, the Hearing Officer independently assessed the reliability of the confidential informant by conducting a personal interview (see Matter of Calhoun v Goord, 20 AD3d 628, 629 [2005]; Matter of Camacho v Goord, 18 AD3d 1046, 1046-1047 [2005]). Although petitioner denied striking the inmate with the scraper, this presented a credibility issue for the Hearing Officer to resolve (see Matter of Wilson v Goord, 23 AD3d 727 [2005]). Petitioner’s remaining claims have not been preserved for our review.
Cardona, PJ., Mercure, Crew III, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.